DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 04/13/2021 are acknowledged and have been carefully considered. 
	Applicant submits that the drawings are amended. However, it appears that the drawings are not presently amended, and instead were amended as of the amendments filed 07/16/2020. Examiner is interpreting this to be a typographical error, and is using the drawings filed on 07/16/2020 for the examination of this application. 
As of these amendments, claims 1, 9, 11, 28, and 29 are amended, and claims 30-31 are newly added. 
Regarding the objection to claim 28, the amendment to claim 28 is acknowledged; accordingly, the objection to claim 28 is withdrawn. However, based on the present amendments, an additional claim is objected to, as described below. 
Regarding the rejection of claim 11 under 35 U.S.C. 112(b), the amendment to line 3 of claim 11 is acknowledged. However, lines 4-5 of claim 11 still recite “the carrier support,” which lacks sufficient antecedent basis. Accordingly, claim 11 remains rejected under 35 U.S.C. 112(b), as described below. 

Status of Claims
	Claims 1-9 and 11-29 were previously pending in the application, with claim 10 having been previously canceled. 

	Accordingly, claims 1-9 and 11-31 are under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
As presently amended, claim 1 (line 15) recites: “such that the least one fastening element moves…;” Examiner is assuming that this was instead intended to recite: “such that the at least one fastening element moves….” 
Nevertheless, appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 was previously rejected under 35 U.S.C. 112(b) for reciting the limitation "said carrier support" in line 3 and “the carrier support” in lines 4-5, as there was insufficient antecedent basis for 
However, claim 11 still recites the limitation "the carrier support" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. To explain further, claim 11 is dependent on independent claim 1. Claim 11 recites the term “the carrier support” in lines 4-5; however, there does not appear to be any recitation of a “carrier support” in claim 1 or in any other parts of claim 11. Thus, the term “the carrier support” in lines 4-5 of claim 11 lacks antecedent basis and renders the claim indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 22-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maciejewski (US 20130200896 A1, hereinafter "Maciejewski") in view of Hsuan et al. (US 7866615 B2, hereinafter "Hsuan").

With respect to the Hsuan reference, the published patent document (US 7866615 B2) does not provide paragraph numbers throughout the reference. However, the published patent application (US 2008/0258030 A1) from which the published patent document claims priority, does contain paragraph numbers. Thus, the citations with respect to Hsuan in the rejections below are provided with respect to the published patent application. Despite the differing methods of citation, both versions of the reference are nonetheless equivalent. 

Regarding claim 1, Maciejewski discloses: 
A housing apparatus ("housing unit 13" Maciejewski: [0036], Fig. 1) for a medical imaging apparatus ("medical imaging device" Maciejewski: [0005]), said housing apparatus comprising:
at least one housing shell ("casing shells 14, 15" Maciejewski: [0036], Fig. 1);
a substructure support ("supporting structure unit 18, 19" Maciejewski: [0037], Fig. 1) on which said at least one housing shell is fastened,
the substructure support including an indentation that extends in at least one direction ("second layer and/or shell features cavities which have the dimensions of the operating elements 43" Maciejewski: [0048], Fig. 1; [The cavity or cavities disclosed by Maciejewski read on an indentation; since these cavities have the dimensions of the operating elements, they must extend in at least one direction.]), 
Maciejewski remains silent on: 
an opening through the indentation; 
said carrier frame being connected to said substructure support by:
at least one fastening element that extends in the at least one direction, and
an adjusting element adjustably connected to the at least one fastening element,
the at least one fastening element and the adjusting element being accommodated in the indentation
and the opening,
wherein the adjusting element is accommodated in the opening such that the adjusting element is fixed in the at least one direction by the opening, 
the adjusting element being configured to be movable with respect to the at least one fastening element
such that the least one fastening element moves through the adjusting element to move the carrier frame in the at least one direction.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
an opening (“retaining sleeve 62” Hsuan: [0042]) through the indentation (“upper tubular portion 623” Hsuan: [0042]; [In Hsuan’s invention, the upper tubular portion 623 represents the indentation and the retaining sleeve 62 (as well as the hole through the middle of the retaining sleeve 62 as shown in Fig. 14) represents the opening.]); 
a user interface (“flat display 30” Hsuan: [0036]) comprising a carrier frame (“display apparatus” Hsuan: [0036]),
said carrier frame being connected to said substructure support by:
at least one fastening element that extends in the at least one direction ("upper tube 92" Hsuan: [0045], Fig. 18; [The upper tube 92 reads on the fastening element, as it extends in the direction shown by the arrow (IV) in Fig. 18.]), and
an adjusting element ("lower tube 8" Hsuan: [0045], Fig. 18) adjustably connected to the at least one fastening element,
the at least one fastening element (“upper tube 92” Hsuan: [0043]) and the adjusting element (“lower tube 8” Hsuan: [0043]) being accommodated in the indentation and the opening ([As shown in Fig. 13 of Hsuan, the fastening element (upper tube 92) and the adjusting element (lower tube 8) are both accommodated in the indentation (upper tubular portion 623) and the opening (retaining sleeve 62). Fig. 12 shows this as well, but instead with the parts completely assembled.]),
wherein the adjusting element is accommodated in the opening ([In Fig. 18, the lower tube 8 is shown to be accommodated in the retaining sleeve 62.]) such that the adjusting element is fixed in the at least one direction by the opening ([The lower tube 8 is fixed in the vertical direction by the retaining sleeve 62. When the lower tube 8 is rotated, this causes the upper tube 92 to move in an upward direction.]), 
the adjusting element being configured to be movable with respect to the at least one fastening element ("lower tube 8 is rotated in a direction shown by the arrow (III) in FIG. 18" Hsuan: [0045], Fig. 18)
such that the least one fastening element moves through the adjusting element to move the carrier frame in the at least one direction ("when the lower tube 8 is rotated in a direction shown by the arrow (III) in FIG. 18, the upper tube 92 and, thus, the flat display 30 are moved relative to the base 6 in an upward direction shown by the arrow (IV) in FIG. 18" Hsuan: [0045], Fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary 

    PNG
    media_image1.png
    497
    484
    media_image1.png
    Greyscale


	Regarding claim 2, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above.
	Maciejewski further discloses: 
wherein said carrier frame is configured to compensate for movement with respect to at least one of the substructure support and the housing shell, during assembly of the housing shell on the substructure support ("As a result of the netlike supporting structure unit, it is also possible to achieve a stiffening of the casing shell, which also has large vibration damping and/or airborne-sound absorbing surfaces and/or regions, thereby allowing particularly simple assembly of the casing shell" Maciejewski: [0007]).

Regarding claim 22, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above.
	Maciejewski remains silent on: 
wherein said carrier frame comprises a first centering element
and said housing shell comprises a second centering element that corresponds with said first centering element so as to center said carrier frame with respect to said housing shell. 
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said carrier frame comprises a first centering element ("two guide holes 413 (see FIG. 9) disposed above and in spatial communication with the insert hole 411" Hsuan: [0037], Fig. 9; [The two guide holes 413 and insert hole 411, as well as the positioning hole 412, combine to read on the first centering element.])
and said housing shell comprises a second centering element ("pushbutton 422 is disposed fixedly on the resilient plate 421, and extends into the positioning hole 412" Hsuan: [0038], Fig. 6) that corresponds with said first centering element so as to center said carrier frame with respect to said housing shell ("guide projections 423 are disposed at a top end of the second mounting seat 42, and are engageable respectively within the guide holes 413 in the first mounting seat 41 for facilitating assembly" Hsuan: [0038], Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification because these features are beneficial "for facilitating assembly" (Hsuan: [0038]). 

Regarding claim 23, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 22, as described above.
	Maciejewski remains silent on: 
wherein said first centering element is a slot in said carrier frame.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said first centering element is a slot in said carrier frame ([The positioning hole 412 and the guide holes 413 are each a different slot in the display apparatus (representing the carrier frame).]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification because these features are beneficial "for facilitating assembly" (Hsuan: [0038]). 

Regarding claim 24, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 22, as described above.
	Maciejewski remains silent on: 
wherein said first centering element has a longitudinal extent that is parallel to a longitudinal extent of said at least one fastening element.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said first centering element has a longitudinal extent that is parallel to a longitudinal extent of said at least one fastening element ([The guide holes 413 (representing the first centering element(s), depicted in Fig. 9) have a longitudinal extent that is parallel to a longitudinal extent of the upper tube 92 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification because these features are beneficial "for facilitating assembly" (Hsuan: [0038]). 

	Regarding claim 26, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above.
	Maciejewski further discloses: 
wherein said housing shell comprises an opening in which said user interface is received and situated ("shell features cavities which have the dimensions of the operating elements 43 and within which the operating elements 43 are arranged" Maciejewski: [0048], Fig. 1; [The cavity (or cavities) within which the operating elements are arranged as described by Maciejewski reads on the opening in which the user interface is received and situated in the present application.]).

Regarding claim 27, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above.
	Maciejewski further discloses: 
wherein, when said housing shell is situated in said substructure support, said housing shell and said user interface comprise a shared flat surface ("It is also conceivable for the second layer and/or shell to form an integrated plane surface with the rest of the surface of the casing shell 14" Maciejewski: [0049], Fig. 1).

Regarding claim 28, Maciejewski discloses: 
A medical imaging apparatus ("medical imaging device" Maciejewski: [0005]) comprising:
a medical image data acquisition scanner ("medical imaging device" Maciejewski: [0005]) comprising a housing apparatus ("housing unit 13" Maciejewski: [0036], Fig. 1),
wherein said housing apparatus ("housing unit 13" Maciejewski: [0036], Fig. 1) comprises:
at least one housing shell ("casing shells 14, 15" Maciejewski: [0036], Fig. 1),
a substructure support on which said at least one housing shell is fastened ("supporting structure unit 18, 19" Maciejewski: [0037], Fig. 1),
the substructure support including an indentation that extends in at least one direction ("second layer and/or shell features cavities which have the dimensions of the operating elements 43" Maciejewski: [0048], Fig. 1; [The cavity or cavities disclosed by Maciejewski read on an indentation; since these cavities have the dimensions of the operating elements, they must extend in at least one direction.]), and a user interface ("operating elements 43" Maciejewski: [0048], Fig. 1) comprising a carrier frame and a communication circuit (“electrical components” Maciejewski: [0009]).
Maciejewski remains silent on: 
an opening through the indentation; 
said carrier frame being connected to said substructure support by:
at least one fastening element that extends in the at least one direction, and
an adjusting element adjustably connected to the at least one fastening element,
the at least one fastening element and the adjusting element being accommodated in the indentation 
and the opening,
wherein the adjusting element is accommodated in the opening such that the adjusting element is fixed in the at least one direction by the opening, 

such that the least one fastening element moves through the adjusting element to move the carrier frame in the at least one direction.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
an opening (“retaining sleeve 62” Hsuan: [0042]) through the indentation (“upper tubular portion 623” Hsuan: [0042]; [In Hsuan’s invention, the upper tubular portion 623 represents the indentation and the retaining sleeve 62 (as well as the hole through the middle of the retaining sleeve 62 as shown in Fig. 14) represents the opening.]); 
a user interface (“flat display 30” Hsuan: [0036]) comprising a carrier frame (“display apparatus” Hsuan: [0036]),
said carrier frame being connected to said substructure support by:
at least one fastening element that extends in the at least one direction ("upper tube 92" Hsuan: [0045], Fig. 18; [The upper tube 92 reads on the fastening element, as it extends in the direction shown by the arrow (IV) in Fig. 18.]), and
an adjusting element ("lower tube 8" Hsuan: [0045], Fig. 18) adjustably connected to the at least one fastening element,
the at least one fastening element (“upper tube 92” Hsuan: [0043]) and the adjusting element (“lower tube 8” Hsuan: [0043]) being accommodated in the indentation and the opening ([As shown in Fig. 13 of Hsuan, the fastening element (upper tube 92) and the adjusting element (lower tube 8) are both accommodated in the indentation (upper tubular portion 623) and the opening (retaining sleeve 62). Fig. 12 shows this as well, but instead with the parts completely assembled.]),

the adjusting element being configured to be movable with respect to the at least one fastening element ("lower tube 8 is rotated in a direction shown by the arrow (III) in FIG. 18" Hsuan: [0045], Fig. 18)
such that the least one fastening element moves through the adjusting element to move the carrier frame in the at least one direction ("when the lower tube 8 is rotated in a direction shown by the arrow (III) in FIG. 18, the upper tube 92 and, thus, the flat display 30 are moved relative to the base 6 in an upward direction shown by the arrow (IV) in FIG. 18" Hsuan: [0045], Fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification because the display support apparatus is configured such that "the height of the flat display 30 can be adjusted" (Hsuan: [0045]). 

Regarding claim 29, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above.
Maciejewski remains silent on: 
wherein the adjusting element is configured to rotate about the at least one fastening element such that the adjusting element rotates about an axis that extends along the at least one fastening element and in the at least one direction,

However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein the adjusting element is configured to rotate about the at least one fastening element such that the adjusting element rotates about an axis that extends along the at least one fastening element and in the at least one direction ("lower tube 8 is rotated in a direction shown by the arrow (III) in FIG. 18" Hsuan: [0045], Fig. 18),
the rotation of the adjusting element causing the at least one fastening element to move through the adjusting element to move the carrier frame in the at least one direction ("when the lower tube 8 is rotated in a direction shown by the arrow (III) in FIG. 18, the upper tube 92 and, thus, the flat display 30 are moved relative to the base 6 in an upward direction shown by the arrow (IV) in FIG. 18" Hsuan: [0045], Fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification because the display support apparatus is configured such that "the height of the flat display 30 can be adjusted" (Hsuan: [0045]). 

Regarding claim 30, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above.
Maciejewski remains silent on: 

However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein the opening allows access to the adjusting element by a user to facilitate manipulation, via the opening, of the adjusting element by the user ("lower end of the lower tube 8, and is in slidable contact with the ring plate portion 621 of the retaining sleeve 62 and the horizontal plate portion 74 of the fixed member 7 so as to allow for rotation of the lower tube 8 relative to the base 6 while preventing vertical movement of the lower tube 8 relative to the base 6" Hsuan: [0043]) to cause the least one fastening element to move through the adjusting element to move the carrier frame in the at least one direction ("when the lower tube 8 is rotated in a direction shown by the arrow (III) in FIG. 18, the upper tube 92 and, thus, the flat display 30 are moved relative to the base 6 in an upward direction shown by the arrow (IV) in FIG. 18" Hsuan: [0045], Fig. 18).
As shown in Fig. 12, which depicts the parts completely assembled, the retaining sleeve 62 (representing the opening) allows access to the lower tube 8 (representing the adjusting element) by a user to facilitate manipulation of the adjusting element by the user to cause the upper tube 92 (representing the fastening element) to move through the lower tube 8 to move the display apparatus (representing the carrier frame) in the vertical direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification because the display support apparatus is configured such that "the height of the flat display 30 can be adjusted" (Hsuan: [0045]). 

Regarding claim 31, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above.
Maciejewski remains silent on: 
wherein the adjusting element is configured such that the least one fastening element is completely passable through the adjusting element in the at least one direction.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein the adjusting element is configured such that the least one fastening element is completely passable through the adjusting element in the at least one direction ("upper tube 92 extends into the lower tube 8 along a height direction of the flat display 30" Hsuan: [0043]).
	Fig. 12 shows the position of the features when the fastening element has completely passed through the adjusting element, whereas Fig. 18 shows the configuration when the fastening element is not completely passed through the adjusting element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification because the display support apparatus is configured such that "the height of the flat display 30 can be adjusted" (Hsuan: [0045]). 


Claims 3-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maciejewski in view of Hsuan, further in view of Carter (US 20040155167 A1, hereinafter "Carter").

Regarding claim 3, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above. 
The combination of Maciejewski and Hsuan remains silent on: 
wherein the at least one fastening element is configured to provide a pendulum-like support of the carrier frame on the substructure support.
However, in a similar invention in the same field of endeavor, Carter teaches: 
wherein the at least one fastening element is configured to provide a pendulum-like support of the carrier frame on the substructure support ("a pendulum mount to support a display screen" Carter: [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including the system and method of mounting a display screen as taught by Carter. One of ordinary skill in the art would have been motivated to make this modification because "a need exists for a mount with multiple degrees of freedom that allows a display to be positioned" (Carter: [0006]). 

	Regarding claim 4, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 3, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said at least one fastening element is an eyebolt.
However, in a similar invention in the same field of endeavor, Hsuan teaches: 
wherein said at least one fastening element is an eyebolt ([Although Hsuan does not disclose the use of an eyebolt verbatim, the upper tube 92 (representing the fastening element) is coupled with a connecting member 9, which both structurally and functionally acts as the 'eye' of the eyebolt.]). 


	Regarding claim 5, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 3, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said carrier frame comprises at least one support element
and wherein said at least one fastening element comprises a support element corresponding to the support element of the carrier frame, with said carrier frame being supported on said at least one fastening element by the respective support elements.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said carrier frame comprises at least one support element ([The display apparatus 300 (representing the carrier frame) comprises a connecting unit 90.])
and wherein said at least one fastening element comprises a support element corresponding to the support element of the carrier frame, with said carrier frame being supported on said at least one fastening element by the respective support elements ([The upper tube 92 (representing the fastening element) comprises a connecting member 9, which corresponds and attaches to the connecting unit 90 of the display apparatus, as depicted by the thin dashed line showing the connection of these two elements.]).


Regarding claim 6, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 3, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said at least one fastening element is supported in the indentation.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said at least one fastening element is supported in the indentation ([The upper tube 92 (representing the fastening element) is supported in the upper tubular portion 623 (representing the indentation). In Fig. 13, the upper tube 92 is shown to be inserted into and supported by the upper tubular portion 623.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

Regarding claim 7, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 3, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said substructure support comprises at least one further fastening element that fastens said at least one fastening element to said substructure support.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said substructure support comprises at least one further fastening element that fastens said at least one fastening element to said substructure support ("retaining ring 93 is sleeved on and engages the second externally threaded portion 922 of the upper tube 92 to prevent removal" Hsuan: [0044]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

Regarding claim 8, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 3, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein the adjusting element is supported on said at least one fastening element and is configured to be movable along a longitudinal extent of said at least one fastening element;
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein the adjusting element is supported on said at least one fastening element and is configured to be movable along a longitudinal extent of said at least one fastening element ("first externally threaded 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

	Regarding claim 9, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 8, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said opening comprises an extent transverse to the at least one direction that is larger than: 
an extent of the opening in the at least one direction,
and a transverse extent of said adjusting element.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said opening comprises an extent transverse to the at least one direction that is larger than: 
a transverse extent of said adjusting element ([This limitation is met, as the extent of the opening that is transverse to the at least one direction is larger than the transverse extent of the adjusting element, as the adjusting element fits inside of and is disposed in the transverse extent of the opening. As shown in Figs. 12 and 18, the lower tube 8 fits inside of and is disposed in the retaining sleeve 62, and thus, the extent of the retaining sleeve 62 must be larger than the extent of the lower tube 8.]).
	Hsuan may remain silent on the explicit disclosure of: 
wherein said opening comprises an extent transverse to the at least one direction that is larger than: 

	While Hsuan may not explicitly disclose that the transverse extent of the opening is larger than an extent of the opening in the at least one (vertical) direction, this limitation lacks criticality in view of the specification of the present application. While Page 17 of the specification discloses that “the longitudinal extent of the opening 119 for mounting the adjusting element 118 is greater than a transverse extension of the adjusting element 118,” the specification provides no disclosure on the relationship between the transverse extent of the opening and the longitudinal extent of the opening. In fact, the specification appears to remain silent on any size relationship between a transverse extent of the opening and the longitudinal extent of the opening (first limitation of claim 9), and only appears to disclose a significance of the relationship between the opening and the adjusting element (second limitation of claim 9). 
	As noted above, the limitation of claim 9 – said opening comprises an extent transverse to the at least one direction that is larger than an extent of the opening in the at least one direction – lacks criticality in view of the specification of the present application. It would have been an obvious matter of design choice to modify the relationship between the longitudinal and transverse extents of the opening, since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and appears that the device would perform equally well with any of the design options (transverse extent is larger than longitudinal extent, transverse extent is smaller than longitudinal extent, or the two extents are the same). Absent a teaching as to the criticality that the transverse extent is larger than the extent of the opening in the at least one direction (longitudinal extent), this particular limitation is deemed to have been known by those skilled in the art since the instant specification fails to attribute any significance (novel or unexpected results) to the relationship between these extents. 


	Regarding clam 11, the combination of Maciejewski and Hsuan discloses: 
The housing apparatus as claimed in claim 1, as described above. 
	Hsuan further discloses: 
the housing apparatus further comprises a second fastening element that fastens the carrier support on the substructure support so as to be movable in said at least one direction ("pivot bolt 132 has a bolt body 135 extending through the metal support frame 12 and the metal frame body 131" Hsuan: [0005], Fig. 2; [The pivot bolt 132 represents the second fastening element.]). 
	The combination of Maciejewski and Hsuan remains silent on: 
the at least one fastening element is configured to provide a pendulum-like support of the carrier frame on the substructure support.
However, in a similar invention in the same field of endeavor, Carter teaches: 
the at least one fastening element is configured to provide a pendulum-like support of the carrier frame on the substructure support ("a pendulum mount to support a display screen" Carter: [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including the system and method of mounting a display screen as taught by Carter. One of ordinary skill in the art would have been motivated to make this modification because "a need exists for a mount with multiple degrees of freedom that allows a display to be positioned" (Carter: [0006]).

	Regarding claim 12, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 11, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said carrier frame has a recess therein having a first diameter,
and wherein said second fastening element is guided through said recess when said carrier frame is fastened on the substructure support, said second fastening element having a second diameter that is smaller than said first diameter.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said carrier frame has a recess therein having a first diameter ("sleeve 133 is sleeved on the bolt body 135" Hsuan: [0005], Fig. 2; [The sleeve 133 represents the recess having a first diameter.]),
and wherein said second fastening element is guided through said recess when said carrier frame is fastened on the substructure support, said second fastening element having a second diameter that is smaller than said first diameter ("sleeve 133 is sleeved on the bolt body 135, and is disposed between and in contact with the metal support frame 12 and the metal frame body 131" Hsuan: [0005], Fig. 2; [In order for the sleeve 133 to be sleeved on to the outside of the bolt body 135, the diameter of the bolt body 135 (second diameter) must be smaller than the diameter of the sleeve 133 (first diameter).]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

Regarding claim 13, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 12, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said second diameter is at least 80% of said first diameter.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said second diameter is at least 80% of said first diameter ("sleeve 133 is sleeved on the bolt body 135" Hsuan: [0005], Fig. 2; [Although the precise dimensions are not detailed, the sleeve 133 being sleeved on the bolt body 135 implies a tight fit between the two elements, and thus the elements would be close to one another in diameter. Furthermore, it would be obvious to one of ordinary skill in the art to have the tight fit between the two elements (and resultantly a closeness between the diameters of the two elements) in order to reduce the amount of movement or wiggle of the attachment).].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

Regarding claim 14, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 12, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said second fastening element is a shoulder screw.
	However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

Regarding claim 15, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 12, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said substructure support comprises a substructure support fastening element that meets with said second fastening element.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said substructure support comprises a substructure support fastening element ("A nut 139 engages threadably the bolt body 135, and is tightened to press a head 140 of the pivot bolt 132 against the metal support frame 12 to thereby confine the sleeve 133" Hsuan: [0005], Fig. 2; [The nut 139 represents the substructure support fastening element.]) that meets with said second fastening element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary 

Regarding claim 16, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 15, as described above. 
The combination of Maciejewski and Carter remains silent on: 
wherein said substructure support fastening element is integrated in the substructure support, and is selected from the group consisting of a nut and a threaded bushing.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said substructure support fastening element is integrated in the substructure support, and is selected from the group consisting of a nut and a threaded bushing ("nut 139 engages threadably the bolt body 135" Hsuan: [0005], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

Regarding claim 17, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 16, as described above. 
The combination of Maciejewski and Carter remains silent on: 

However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
wherein said second fastening element and said substructure support fastening element are screwed together as far as they will engage while maintaining said carrier frame movable with respect to said substructure support ("A nut 139 engages threadably the bolt body 135, and is tightened to press a head 140 of the pivot bolt 132 against the metal support frame 12 to thereby confine the sleeve 133 and the torsion spring 134 between the metal support frame 12 and the metal frame body 131" Hsuan: [0005], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

	Regarding claim 18, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 17, as described above. 
	Maciejewski further discloses: 
comprising a damping disk between said second fastening element and said carrier frame ("elastic spring-mass unit should have an element that absorbs airborne sound and a heavy mass element. In this type of configuration, it is possible to achieve a damping and/or separation of soundwaves as a result of high mass inertia and absorption of the vibrational energy of soundwaves" Maciejewski: [0008]).

Regarding claim 19, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 18, as described above. 
	Maciejewski further discloses: 
wherein said damping disk is comprised of Sylomer material ("heavy mass element may also be composed of a dense mat that is made of a polyurethane foam vinyl film and/or other materials deemed suitable by a person skilled in the art" Maciejewski: [0009]; [Sylomer is an elastic polyurethane material; thus, Maciejewski discloses this limitation through the use of a polyurethane foam vinyl film.]).

Regarding claim 20, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 18, as described above. 
The combination of Maciejewski and Carter remains silent on: 
comprising a washer on which said damping disk is situated, said washer having a larger diameter than said damping disk.
However, in a similar invention in the same field of endeavor, Hsuan teaches a display support device (Title): 
comprising a washer on which said damping disk is situated, said washer having a larger diameter than said damping disk ("A washer 138 is sleeved on an end portion of the bolt body 135" Hsuan: [0005], Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including elements of the display support device as taught by Hsuan. One of ordinary skill in the art would have been motivated to make this modification to "provide a display support device for supporting a flat display, which can be made at a low cost" (Hsuan: [0009]). 

Regarding claim 21, the combination of Maciejewski, Hsuan, and Carter discloses: 
The housing apparatus as claimed in claim 11, as described above. 
The combination of Maciejewski and Hsuan remains silent on: 
wherein said carrier frame comprises four recesses, and comprising a respective second fastening element in each of said recesses.
However, in a similar invention in the same field of endeavor, Carter teaches: 
wherein said carrier frame comprises four recesses, and comprising a respective second fastening element in each of said recesses ("Base plate 96 mechanically couples to display 38 by four mechanical fasteners threaded through channels 98" Carter: [0044], Fig. 13; [The four channels 98 represent the four recesses, and mechanical fasteners represent the respective second fastening elements.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including the system and method of mounting a display screen as taught by Carter. One of ordinary skill in the art would have been motivated to make this modification because "a need exists for a mount with multiple degrees of freedom that allows a display to be positioned" (Carter: [0006]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maciejewski in view of Hsuan, further in view of Maciejewski (US 20090178255 A1, hereinafter "Maciejewski II").

Regarding claim 25, the combination of Maciejewski and Hsuan makes obvious: 
The housing apparatus as claimed in claim 23, as described above. 
Regarding claim 25, the combination of Maciejewski and Hsuan remains silent on: 

However, in a similar invention in the same field of endeavor, Maciejewski II teaches: 
wherein said second centering element is conical in shape and fits into said slot ("centering pin 50 advantageously has a centering cone 51" Maciejewski II: [0045], Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical imaging device including a housing unit disclosed by Maciejewski, by including the centering cone of the retaining device as taught by Maciejewski II. One of ordinary skill in the art would have been motivated to make this modification because "the centering pin tapers at least in sections at this end. This facilitates the mounting of the centering pin 50 in the first recess 32 of the third plate 30. Furthermore, the depression 37 of the third plate 30 together with the centering cone 51 of the centering pin 50 easily allows an assembly offset of several millimeters e.g. +- 0.5 mm, to be easily compensated. This also facilitates the assembly" (Maciejewski II: [0045]). 

Response to Arguments
	Applicant traverses the rejections of claims 1-9 and 11-29 and provides the following discussion to support patentability. Applicant has amended independent claim 1 to recite certain features, and has also amended claim 28 to recite similar features as recited in claim 1. Applicant submits that Maciejewski, Carter, and Hsuan, either alone or in combination, fail to disclose or suggest at least the features recited by Applicant in the remarks. Applicant further submits that Maciejewski II does not cure the deficiencies of Maciejewski, Carter, and Hsuan. 

In response, Examiner respectfully submits that Applicant’s arguments and the amendments to independent claims 1 and 28 filed 04/13/2021 are acknowledged and have been fully considered but they are not persuasive. 
Examiner respectfully submits that while the prior art relied upon for the present rejections remains the same as the previous Office Action, the specific citations from these references may have changed in view of the amendments to independent claims 1 and 28. While this may be interpreted as a 


HH
	Applicant submits that the features incorporated into the independent claims are similar to those recited in claim 9, of which the Office Action acknowledges are not disclosed by Maciejewski and Carter. Applicant submits that the Office Action relies on Hsuan to teach these features, including an opening that supports and accommodates the adjusting element. However, Applicant submits that Hsuan merely describes retaining grooves 613 within the base body 61, and these retaining grooves 613 do not support and accommodate the lower tube 8. Applicant submits that rather, the retaining grooves 613 simply receive the resilient plates 624 of the retaining sleeve 62. As a consequence, Applicant submits that not only does Hsuan fail to disclose or suggest an opening that supports and accommodates an adjusting element, but also fails to disclose an opening that fixes the adjusting element in the at least one direction in which the fixing element extends. 
	Applicant submits that for at least these reasons, independent claims 1 and 28 are patentable over Maciejewski, Carter, Hsuan, and Maciejewski II, either alone or in combination. Applicant further submits that the dependent claims are patentable at least for their respective dependencies, as well as for the additional features they recite, and requests withdrawal of the rejections. 

In response, Examiner respectfully submits that while the features recited by Applicant may not be disclosed by Maciejewski and Carter, Examiner has introduced Hsuan to teach these recited features. For example, Hsuan teaches an opening (retaining sleeve 62) that supports and accommodates the adjusting element (lower tube 8), as Fig. 13 of Hsuan’s invention depicts the lower tube 8 (representing the adjusting element) being accommodated in the opening (retaining sleeve 62). Hsuan’s Fig. 12 shows this as well, but instead with the parts completely assembled. 
Examiner further respectfully submits that the retaining grooves 613 are not presently relied upon for the teaching of an opening, and the opening is instead represented by the retaining sleeve 62. Thus, Hsuan discloses an opening (retaining sleeve 62) that supports and accommodates an adjusting element (lower tube 8), as Figs. 12-13 show the retaining sleeve 62 supporting and accommodating the lower tube 8. Furthermore, Hsuan also discloses that the opening (retaining sleeve 62) fixes the adjusting element (lower tube 8) in the at least one direction in which the fastening element extends allow for rotation of the lower tube 8 relative to the base 6 while preventing vertical movement of the lower tube 8 relative to the base 6” (Hsuan: [0043]). This disclosure from Hsuan provides a direct teaching of the features recited in Applicant’s arguments, and thus, Hsuan does in fact disclose an opening that supports and accommodates an adjusting element, as well as fixes the adjusting element in the at least one direction in which the fixing element extends. 
	Therefore, Examiner respectfully submits that amended claims 1 and 28 remain rejected over the combination of Maciejewski and Hsuan. The dependent claims remain rejected as well, as described above in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant further submits that new claims 30-31 are added, and that the features of claims 30-31 are patentable over the current art of record, and that these features should be considered and passed to allowance. 

	In response, Examiner respectfully submits newly added claims 30-31 are acknowledged and have been fully considered. However, these newly added claims 30-31 are also rejected over Maciejewski in view of Hsuan, as described in full detail above in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793